Opinion of the Court by
Judge Williams :
January 3, 1866, tbe appellant by writing endorsed on tbe policy of insurance made to Jones and Kelly, and wbo bad assigned it to Edie & Ames and wbo bad assigned it to W. J. Ames & Co., consented to tbe latter assignment and recognized tbe interest of W. J. Ames & Co.
After W. J. Ames secretly left Louisville, said policy wrongfully fell into tbe bands of Barrett and from him appellant wrongfully obtained it and illegally cancelled tbe same, but wbicb can in no manner protect tbem against tbeir responsibility on account of tbe loss of tbe insured bouse by fire.
Tbe variance between tbe policy and tbe application and description is equally unavailoeing; tbe officer knew tbe property sought to be insured and it was tbeir duty in filling out tbe policy to describe it to a comomn intent at least, if this was not done, wbicb we do not even intimate, it was tbeir fault and not that of tbe assured, especially as tbey were ignorant Africans. Jones being a creditor, as vendor of tbe insured property, of W. J. Ames & Co. could therefore attach this liability of tbe Insurance Com*546pany to them, and the court properly adjudged not only the amount of appellant’s liability to W. J. Ames & Co. but appropriated this to the claim of the appellee Jones.
8Orman, for a'ppellant.
Stratton, for appellee.
Wherefore, the judgment is affirmed with damages.